Citation Nr: 0801236	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for arthritis of the 
cervical spine and hands, to include as secondary to a 
service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.K., his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for arthritis of the cervical spine and hands, claimed as 
secondary to a service-connected low back disability.  

In September 2007, the veteran and his spouse testified 
before the undersigned Acting Veterans Law Judge, seated in 
Washington, D.C.  

The reopened issue of service connection for a disability of 
the neck and hands is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in July 2002, the 
RO denied service connection for degenerative joint disease 
of the neck and hands.  The veteran was so notified but did 
not perfect an appeal; thus, that decision is final.  

2.  Evidence submitted since the last final rating decision 
includes medical evidence of a current diagnosis of stenosis 
of the cervical spine and a medical opinion that links said 
diagnosis to service.  This evidence relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a disability of the cervical spine and hands.  



CONCLUSIONS OF LAW

1.  The July 2002 rating decision denying service connection 
for degenerative joint disease of the neck and hands is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the July 2002 rating decision 
denying service connection for degenerative joint disease of 
the neck and hands is new and material, and the veteran's 
claim thereto is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks to reopen his service connection claim for 
a disability of the neck and hands.  Service connection for 
degenerative joint disease of the neck and hands was denied 
within a July 2002 rating decision, and the veteran did not 
file a timely notice of disagreement regarding this 
determination; therefore, it is final.  38 U.S.C.A. § 7105 
(West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As an initial matter, the Board notes the RO considered the 
veteran's claim on the merits in July 2005, without 
consideration of whether new and material evidence had been 
submitted.  Nevertheless, the Board must address the issue of 
new and material evidence in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Woehlaert 
v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995)).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material is neither required nor permitted.  
Id. at 1384.  Any finding entered when new and material 
evidence has not been submitted "is a legal nullity."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See Jackson v. Principi, 
265 F.3d 1366, 1369 (2001) (the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board).  

In the present case, the veteran has submitted additional 
medical evidence in support of his application to reopen.  He 
has also claimed service connection on a new and different 
basis, as secondary to a service-connected disability.  
Service connection may be awarded for any disability which is 
due to or the result of, or is otherwise aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  For the reasons to 
be discussed below, at least some of this evidence is new and 
material, and his claim may be reopened for consideration on 
the merits.  

First, the veteran has submitted additional private and VA 
medical evidence which confirms a current disability of the 
neck and upper extremities.  October 2001 and June 2005 
private MRI reports note spinal stenosis, osteophyte 
formation, disc space narrowing, and degenerative changes of 
the cervical spine.  A June 2005 EMG study confirmed abnormal 
neurological responses in the right hand, and in April 2007, 
he was seen by VA for pain and spasms in both hands.  The 
Board also notes the veteran's spouse stated at his September 
2007 hearing that she is a retired licensed practical nurse 
(LPN), and she believed the veteran's arthritis had spread to 
his cervical spine and hands from his lumbosacral spine.  

The Board notes first that this medical evidence is new, in 
that it was not of record at the time of the July 2002 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it suggests both that the 
veteran has current disabilities of the cervical spine and 
upper extremities, and that these are possibly related to his 
service-connected low back disability.  No such evidence was 
of record at the time of the prior denial, when the RO found 
no nexus between a current disorder of the neck or hands, and 
an in-service disease or injury.  Additionally, the veteran 
did not argue, and the RO did not consider, the claim of 
entitlement to secondary service connection.  Next, because 
this evidence establishes a current disorder of the neck and 
hands that may be related to service, it is material, as it 
relates to an unestablished fact necessary to substantiate 
the claim.  Additionally, this evidence, when considered with 
the remainder of the record raises a reasonable possibility 
of substantiating the claim at issue.  

Based on the above, the Board finds aforementioned medical 
evidence to be both new and material evidence.  The veteran 
having submitted new and material evidence, his service 
connection claim for arthritis of the cervical spine and 
hands must be reopened and considered on the merits.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


ORDER

New and material evidence having been received, the veteran's 
service connection claim for arthritis of the cervical spine 
and hands is reopened.  


REMAND

The veteran's service connection claim for arthritis of the 
cervical spine and hands having been reopened, it may now be 
considered on the merits.  However, the Board finds 
additional development is required prior to final 
adjudication.  The veteran has submitted sufficient medical 
evidence to trigger VA's duty to assist him in the 
development of his claim.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  

The Board also observes that 38 C.F.R. § 3.310, the 
regulation concerning secondary service connection, was 
amended effective October 10, 2006.  See 71 FR 52744-47, 
(Sept. 7, 2006).  The intent was to conform the regulation to 
Allen v. Brown, a U.S. Court of Appeals for Veterans Claims 
(Court) decision that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected condition caused by 
aggravation from a service-connected condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  See 38 C.F.R. § 3.310 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
evaluating his claimed arthritis of the 
cervical spine and hands.  The claims file 
must be furnished to the examiner for 
review in connection with the examination, 
and the examiner should state for the 
record that the claims file was reviewed.  
All necessary diagnostic tests, as 
determined by the examiner, should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should state whether arthritis or 
any other disability of the cervical spine 
and/or hands is present.  For any current 
disability found, the examiner should 
state, based on a review of the claims 
file and the examination findings, the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any such disability 
is proximately due to or permanently 
aggravated by, the veteran's service-
connected low back disability.  If the 
examiner finds that a service-connected 
disability aggravated an existing 
orthopedic disease or injury, then the 
examiner should express an opinion as to 
what level of disability is attributable 
to such aggravation.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  When the development requested has 
been completed, the issue of service 
connection for arthritis of the cervical 
spine and hands should again be reviewed 
by the RO on the basis of any additional 
evidence received.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


